Exhibit 10.1

 

TELARIA, INC.

1501 Broadway, Suite 801

New York, New York 10036

 

September 20, 2017

 

Adam Lichstein

By email

 

Dear Adam:

 

This letter (the “Agreement”) confirms the agreement between you and
Telaria, Inc. (the “Company”) regarding your separation from employment with the
Company.

 

1.         Transition Period.  Subject to the terms and conditions of this
Agreement, the parties intend that you will continue to serve as the Company’s
President, Publisher Platforms through and until October 6, 2017.  Through such
date, you will work at the Company’s offices during normal business hours,
unless otherwise directed by the Company, and will continue to perform all
duties and responsibilities associated with your position.  You agree to
cooperate fully with the Company in all matters relating to the transition of
your work and responsibilities.   The date on which your employment with the
Company terminates shall be referred to as the “Employment Separation Date”. 
You and the Company agree that effective as of the Employment Separation Date,
or earlier if so requested by the Company, you will resign as a director of the
Company and from all of the Company’s subsidiaries for which you serve as a
director.  Except as otherwise agreed between you and the Company, you agree
that as of the Employment Separation Date, or earlier if so requested by the
Company, you will return to the Company any and all Company property in your
possession, including, but not limited, to documents in hard copy or
electronically stored.

 

2.         Compensation Through Employment Separation Date.  Provided that you
comply with your obligations under this Agreement, and for so long as you
continue to provide the services described in Section 1, the Company will pay
you, in accordance with the Company’s standard payroll procedures, your base
salary (as in effect on the date of this Agreement), less all applicable
withholding taxes and other deductions; it being understood that in no event
will you be entitled to receive such salary payments following October 6, 2017.

 

3.         Severance Benefits.  In accordance with the terms of your employment
offer letter with the Company, as amended on February 7, 2017 (the “Offer
Letter”), and subject to your continued compliance with the terms of this
Agreement and your CIAA (as defined below), you shall be entitled to the
following severance benefits: (i) severance payments, at a rate equal to your
base salary as in effect as of your Employment Separation Date (it being
understood that your base salary as of the Employment Separation Date will be no
less than $425,000), for a period of 12 months from your Employment Separation
Date; and (ii) a pro-rata portion of your annual bonus target for 2017, in an
amount equal to $228,493.  The severance

 

--------------------------------------------------------------------------------


 

payments described above will be paid in accordance with the Company’s standard
payroll procedures, and will commence on the first payroll date that follows the
Release 2 Effective Date, and once they commence will be retroactive to the date
of your Employment Separation Date.  The pro-rata portion of your bonus will be
paid within seven business days following the Release 2 Effective Date.

 

4.         Equity.   In accordance with the terms of your Offer Letter, and
subject to your continued compliance with the terms of this Agreement and your
CIAA, as of the Release 2 Effective Date, 100% of the then-unvested portion of
any stock option or restricted stock award issued to you by the Company shall
vest.  Schedule A sets forth a list of all stock option and restricted stock
awards issued to you by the Company.  The Company represents that Schedule A
contains a complete and accurate list of all stock option and restricted stock
awards issued to you by the Company.  You agree that Schedule A is a complete
and accurate list of all stock option and restricted stock awards that you have
received from the Company and except as set forth therein, you are not entitled
to and have not received any stock or other equity awards from the Company. 
Following the Employment Separation Date, the terms of your stock option and
restricted stock unit awards, as modified by your Offer Letter, shall continue
to be governed by the terms of the applicable stock option award or restricted
stock unit award agreement to which they relate.

 

5.         Benefit Plans.  Your participation in the Company’s health insurance
plans will cease as of the last day of the month in which your employment with
the Company is terminated.  Thereafter, if you timely elect continued group
health coverage through COBRA, the Company will pay to you, in accordance with
the terms of your Offer Letter, and subject to your continued compliance with
the terms of this Agreement and your CIAA, on the first day of each month, a
fully taxable cash payment equal to the applicable COBRA premiums for that
month, until the earlier of: (x) October 31, 2018, (y) the expiration of your
continuation coverage under COBRA or (z) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment, in which case you shall notify the Company of
such event.

 

6.         Release. In consideration for the Company’s agreements set forth
herein, and in order to receive the benefits hereunder, you agree that you will
execute and allow to become effective and irrevocable the Releases of claims
attached hereto (the “Release Requirement”), as follows: Release 1, a copy of
which is attached hereto as Exhibit A, within twenty-one (21) days of your
execution of this Agreement, and Release 2, a copy of which is attached hereto
as Exhibit B within twenty one (21) days of the Employment Separation Date (the
date on which Release 2 becomes effective and irrevocable, the “Release 2
Effective Date”).  In the event that you do not satisfy the Release Requirement,
you will not be eligible to receive any of the benefits set forth herein.  The
Company agrees to execute and acknowledge each of the Releases.

 

7.         Expenses.  Within five days from the Employment Separation Date, you
agree to submit a final expense reimbursement statement and required
documentation reflecting all business expenses incurred through the Employment
Separation Date, if any, for which you seek reimbursement.  The Company will
reimburse you for expenses pursuant to its regular business practice and
policies.

 

--------------------------------------------------------------------------------


 

8.         Communications.  You agree that you will refrain from making
statements, written or verbal, which disparage the goodwill or reputation of the
Company, its officers, board of directors and/or its products, services or
business practices.  Similarly, provided that you perform your obligations under
this Agreement, the Company will direct its executive officers and board of
directors who hold such positions as of the date of this Agreement to refrain
from making statements, written or verbal, that disparage you or your business
reputation.  Notwithstanding the foregoing, either party may respond accurately
and fully to any question, inquiry or request for information when required by
legal process.

 

9.         Withholding Taxes.  All forms of compensation referred to in this
Agreement are subject to applicable withholding and payroll taxes.

 

10.       Other Agreements.  Except as explicitly provided herein, this
Agreement renders null and void all prior agreements between you and the Company
relating to the subject matter of this Agreement and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Agreement.  For the avoidance of doubt, you shall continue to be bound by and
comply with the Confidential Information and Assignment Agreement (the “CIAA”)
executed by you and such compliance is a condition precedent to your receipt of
any and all benefits provided to you under this Agreement.  All provisions with
respect to Section 409A of the Code as set forth in your Offer Letter shall be
incorporated by reference into this Agreement.   For the avoidance of doubt, any
indemnification agreement entered into between you and the Company which relates
to your service as an officer or director of the Company or its subsidiaries
shall continue in full force and effect following your Employment Separation
Date.

 

11.       Confidentiality of Agreement.  You agree that you will not disclose to
others the non-public terms of this Agreement, except that you may disclose such
information to your family members, attorney or tax adviser if such individuals
agree that they will not disclose to others the terms of this Agreement.

 

12.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any person acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for purposes of this Agreement),  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company to assume and agree to perform this Agreement
in the same manner and to the same extent the Company would be required to
perform if no such succession had taken place.

 

13.       Communication Plan.  Upon execution of this Agreement, the parties
will work together to develop a mutually agreeable communication plan and
message regarding your departure from the Company; it being understood that the
foregoing shall in no way limit the Company from making any factual disclosure
required by applicable law.

 

14.       Amendments.  This Agreement may be modified only in a written document
signed by you and a duly authorized officer of the Company.

 

--------------------------------------------------------------------------------


 

15.       Severability.  If any term of this Agreement is held to be invalid,
void or unenforceable, the remainder of this Agreement will remain in full force
and effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

 

16.       Choice of Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of New York (other than its choice-of-law
provisions).  Any action arising out of this Agreement shall be brought in the
state or federal courts located in the City of New York and both parties submit
to the exclusive jurisdiction of any such court.

 

17.       Execution.  This Agreement may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement.  Execution of a facsimile copy will have the same force and
effect as execution of an original, and a facsimile signature will be deemed an
original and valid signature.

 

Please indicate your agreement with the above terms by signing below.

 

 

Very truly yours,

 

 

 

TELARIA, INC.

 

 

 

 

 

By:

/s/ Mark Zagorski

 

 

Name: Mark Zagorski

 

 

Title: Chief Executive Officer

 

I have read, understand and accept the terms of this Agreement.

 

/s/Adam Lichstein

 

 

 

Dated: September 20, 2017

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Award

Grant Date

Strike
Price

Shares
Granted

Unvested at
8/30/17

Option Exercise Window*

Stock Option

02/12/2010

$1.11

48,831

0

5 years from Separation Date with respect to any options that do not qualify as
ISO. Otherwise 3 months*

Stock Option

02/03/2011

$4.28

158,366

0

5 years from Separation Date*

Stock Option

04/25/2012

$5.01

33,333

0

3 months from Separation Date

Stock Option

05/23/2013

$8.15

100,000

0

5 years from Separation Date

Stock Option

02/24/2014

$4.29

66,371

9,681

1 year from Separation Date

Stock Option

02/23/2015

$2.47

27,000

10,688

1 year from Separation Date

Stock Option

05/29/2015

$2.69

27,000

10,688

1 year from Separation Date

 

 

 

 

 

 

RSU

02/24/2014

 

53,872

13,468

 

RSU

02/23/2015

 

23,000

11,500

 

RSU

05/29/2015

 

23,000

11,500

 

RSU

03/07/2016

 

200,000

150,000

 

RSU

02/24/2017

 

175,000

175,000

 

 

 

*Option exercise window shall not extend beyond expiration date for option grant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE 1

 

FORM OF GENERAL RELEASE

 

[to be executed as signing of Transition Agreement]

 

I have entered into an agreement (the “Agreement”) with Telaria, Inc. (the
“Company”) with respect to my separation from employment with the Company.   In
order to receive the benefits set forth in the Agreement, I have agreed to
execute this General Release Agreement (“Release”).

 

1.         General Release.  In consideration for the Company’s agreement set
forth above, to the fullest extent permitted by law, I waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company, as co-employer, or their respective predecessors,
successors or past or present subsidiaries, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
my employment with the Company or the termination of that employment, including
(without limitation) claims to attorneys’ fees or costs, claims of wrongful
discharge, constructive discharge, emotional distress, defamation, invasion of
privacy, fraud, breach of contract or breach of the covenant of good faith and
fair dealing and any claims of discrimination or harassment based on sex, age,
race, national origin, disability or any other basis under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the New York State Human Rights Law, the New
York Executive Law, the New York Civil Practice Law and Rules, the New York
Judiciary Law, the New York Labor Law, the New York Civil Rights Law, the New
York Administrative Code, the New York City Human Rights Law, and all other laws
and regulations relating to employment.  The Company waives and releases any
claims against you, if any, known to the Company as of the date of this
release.  However, this release covers only those claims that arose prior to the
execution of this Agreement.  Execution of this Agreement does not bar any claim
that arises hereafter, including (without limitation) a claim for breach of this
Release or the Agreement.

 

2.         Exceptions.  I understand that I am not releasing any claim that
cannot be waived under applicable state or federal law, nor am I releasing any
rights I have as an owner and/or holder of the Company’s common stock and stock
options.  I am not releasing any rights that I have to be indemnified (including
any right to reimbursement of expenses) arising under applicable law, the
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between me and the Company, or any
directors’ and officers’ liability insurance policy of the Company.  Nothing in
this Release shall prevent me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission or the
Department of Labor, except that I hereby acknowledge and agree that I shall not
recover any monetary benefits in connection with any such proceeding with regard
to any claim released in this Agreement.  Nothing in this Release shall prevent
me from challenging the validity of the release in a legal or administrative
proceeding.

 

--------------------------------------------------------------------------------


 

3.         ADEA Waiver.  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA (“ADEA Waiver”).  I
also acknowledge that the consideration given for the ADEA Waiver is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
ADEA Waiver does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”).  Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

 

4.         Miscellaneous.  If any term of this Release is held to be invalid,
void or unenforceable, the remainder of this Release will remain in full force
and effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result. This Release will
be construed and interpreted in accordance with the laws of the State of New
York (other than its choice-of-law provisions).  This Release may be executed in
counterparts, each of which will be considered an original, but all of which
together will constitute one agreement.  Execution of a facsimile copy will have
the same force and effect as execution of an original, and a facsimile signature
will be deemed an original and valid signature.

 

Agreed:

 

 

 

TELARIA, INC.

ADAM LICHSTEIN

 

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE 2

 

FORM OF GENERAL RELEASE

 

[to be executed no earlier than the Transition End Date]

 

I have entered into an agreement (the “Agreement”) with Telaria, Inc. (the
“Company”) with respect to my separation from employment with the Company.   In
order to receive the benefits set forth in the Agreement, I have agreed to
execute this General Release Agreement (“Release”).

 

1.         General Release.  In consideration for the Company’s agreement set
forth above, to the fullest extent permitted by law, I waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company, as co-employer, or their respective predecessors,
successors or past or present subsidiaries, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
my employment with the Company or the termination of that employment, including
(without limitation) claims to attorneys’ fees or costs, claims of wrongful
discharge, constructive discharge, emotional distress, defamation, invasion of
privacy, fraud, breach of contract or breach of the covenant of good faith and
fair dealing and any claims of discrimination or harassment based on sex, age,
race, national origin, disability or any other basis under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the New York State Human Rights Law, the New
York Executive Law, the New York Civil Practice Law and Rules, the New York
Judiciary Law, the New York Labor Law, the New York Civil Rights Law, the New
York Administrative Code, the New York City Human Rights Law, and all other laws
and regulations relating to employment.  The Company waives and releases any
claims against you, if any, known to the Company as of the date of this
release.  However, this release covers only those claims that arose prior to the
execution of this Agreement.  Execution of this Agreement does not bar any claim
that arises hereafter, including (without limitation) a claim for breach of this
Release or the Agreement.  To the fullest extent permitted by law, the Company
waives, releases and promises never to assert any claims or causes of action
against you, in each case, to the extent arising from facts known by the Company
as of the date of this Agreement.

 

2.         Exceptions.  I understand that I am not releasing any claim that
cannot be waived under applicable state or federal law, nor am I releasing any
rights I have as an owner and/or holder of the Company’s common stock and stock
options.  I am not releasing any rights that I have to be indemnified (including
any right to reimbursement of expenses) arising under applicable law, the
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between me and the Company, or any
directors’ and officers’ liability insurance policy of the Company.  Nothing in
this Release shall prevent me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission or the
Department of Labor, except that I hereby acknowledge and agree that I shall not
recover any monetary benefits in connection with any such proceeding with

 

--------------------------------------------------------------------------------


 

regard to any claim released in this Agreement.  Nothing in this Release shall
prevent me from challenging the validity of the release in a legal or
administrative proceeding.

 

3.         ADEA Waiver.  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA (“ADEA Waiver”).  I
also acknowledge that the consideration given for the ADEA Waiver is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
ADEA Waiver does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”).  Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

 

4.         Representations.  I hereby represent that I have received all the
leave and leave benefits and protections for which I am eligible, pursuant to
the Family and Medical Leave Act or otherwise, and have not suffered any
on-the-job injury for which I have not already filed a claim.

 

5.         Miscellaneous.  If any term of this Release is held to be invalid,
void or unenforceable, the remainder of this Release will remain in full force
and effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result. This Release will
be construed and interpreted in accordance with the laws of the State of New
York (other than its choice-of-law provisions).  This Release may be executed in
counterparts, each of which will be considered an original, but all of which
together will constitute one agreement.  Execution of a facsimile copy will have
the same force and effect as execution of an original, and a facsimile signature
will be deemed an original and valid signature.

 

Agreed:

 

 

 

TELARIA, INC.

ADAM LICHSTEIN

 

 

 

 

By:

 

 

 

 

 

Date:

Date:

 

--------------------------------------------------------------------------------